DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 been entered.
Previous claim rejection made under 35 U.S.C. 103 over Tessmar et al. (US 20120039959) as indicated in the Office action dated September 29, 2020 is withdrawn in view of applicant’s amendment made to claims 1, 9 and 15, which limits the weight average molecular weights of the monovalent metal salt of alginic acid in the first and second layers. 
New rejections are made to address the amended claims. 

Previous claim rejection made under 35 U.S.C. 103 over Tessmar, Molz, Nobuhara and Lee and further in view of Schmidt et al. (US 20150320915 A1) is modified to address the amended claims; the original grounds of rejections are maintained for reason of record. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 

Claims 1-7, 9-11, 15 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tessmar et al. (US 20120039959, published on February 16, 2012, cited in IDS) (“Tessmar” hereunder) in view of Lee et al. (“Alginate: Properties and biomedical applications”, Prog Polym Sci. 2012 January; 37(1): 106-126) (“Lee” hereunder). 
Amended claims 1 and 9 require the weight average molecular weight of the monovalent metal salt of alginic acid in the first layer is 25k-500k, and a weight average molecular weight of the monovalent metal salt of alginic acid in the second layer is 3k-100k.  
Tessmar discloses a post-surgical anti-adhesion barriers comprising alginate polymers; the device includes a two layers that are designed to dissolve in a mammalian at different rates. See [0039].   The reference teaches that the mechanical or anti-adhesive properties of the alginate membranes can be modified by the addition of the crosslinkers to the alginate.  See [0037].  As for the crosslinking agents [0055-0056].  The reference teaches that the higher the crosslink density, the slower the dissolution of the implant in situ.  See [0058].  Example 3 shows a bilayer membrane comprising varied crosslinking density of alginate polymers.  
The reference further teaches that alginate used in the invention can have the molecular weight ranging from about 200K to several million depending on the source of the alginate.  See [0069].  Sodium or potassium salts of alginate is used and crosslinked with calcium.  See [0069]. See instant claims 2 and 3.  
The reference teaches, “[m]olecular weight, crosslink density, porosity, ratio and structure of M-G-blocks of the implants of the present invention affect the absorbance profile as well as the mucoadhesive and anti-adhesive properties.”  See [0099].  The reference teaches that the first layer is designed to dissolve rapidly within a mammalian body and a second layer is designed to dissolve slowly with in the body. See [0039].  The reference further teaches that the barrier device is useful as a delivery of drugs.  See [0032].  
Thus, Tessmar clearly suggests that the alginate gel barriers used in prior is porous, although the reference fails to specifically describe it as “sponge-like” structure. Applicant defines the term “sponge-like” as “a porous state”.  Thus the Tessmar structure meets the presently claimed limitation.  

Although Tessmar discloses a broad range of molecular weight of alginate polymer, Lee teaches that molecular weight of commercially available sodium alginates range between 32K-400K g/mol. See p. 3, 2.2.  Lee teaches that increasing the molecular weight of alginate improves the physical properties of resultant gels, which also would have implied to one of ordinary skill in the art that low molecular weight alginate would result in gels with low mechanical rigidity and rapid dissolution rate, which is also suggested by Tessmar.  
Thus, modification of the Tessmar teachings and designing a bi-layer alginate membrane made from alginate polymers of different molecular weights as defined in the present claims would have been obvious, as 1) the reference teaches and suggests using alginates having different molecular weight to make the membrane having different absorbance profiles and mucoadhesive and anti-adhesive properties; and 2) Lee teaches that sodium alginates are commercially available in molecular weight ranging from 32-400k g/mol, which is well within the ranges of the alginic acid salts in the  first and second layers of the present invention.  It would have been obvious to one of ordinary skill in the art that designing anti-adhesive barrier with targeted duration of availability would be possible by selecting appropriate molecular weight of alginate, since using lower the molecular weight alginate would obviously result in less rigid and more rapidly dissolving gel.  

Regarding claims 4-5, Nobuhara teaches that the endotoxin content of the wound dressing is usually 500 EU/g or less.  See [0019].    
Regarding claims 6, both Tessmar and Nobuhara teach sodium alginate is used.  See Nobuhara [0025].  
Regarding claim 7, Nobuhara teaches using calcium as the crosslinking agent; Tessmar teaches that the crosslinking cations include calcium, iron, zinc and barium, whereas crosslinking anions include phosphate, sulfate, etc.  See Tessmar, [0055-0057].  Specific crosslinking agents such as calcium chloride, calcium sulfate, etc. are disclosed.  Tessmar, Reference claim 7.  
Regarding claim 9, Tessmar teaches a bilayer device for providing different dissolution rate.  It would have been obvious to provide the sponge-like alginate gel material of Nobuhara in a bilayer form to provide different dissolution rate.  
In claims 10-11, regarding the ratio of the elution amounts of the monovalent metal salts of alginic acid in the first and second layers, Lee teaches that the molecular weight of the alginate affect the strength of the gel; Tessmar teaches that and the dissolution rate of the gel can be controlled by the degree of crosslinking.  As indicated above, Tessmar suggests designing a bilayer structure having different resolution rate of the alginate gels.  Thus controlling the elution rate of the gel in the both layers would have been obvious and well within the skill in the art. 
Regarding claim 15, Nobuhara teaches that the alginate gel is crosslinked, washed, and lyophilized or freeze-dried to form a sponge-like structure. Lee also teaches, “[a]lginate dressings are typically produced by ionic cross-linking of an alginate solution with calcium ions to form a gel, followed by processing to form freeze-dried porous sheets (i.e., foam).  See 4.2 Wound dressings.  
The method of measuring the molecular weights is viewed a method step that does not bear patentability in a product claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, Lee teaches that molecular weight of commercially available sodium alginates is known and affects the viscosity of the solution and the stiffness of the final product.  Employing sodium alginate gel having different molecular weight in each layer to make layers with varied properties would have been obvious, as Tessmar teaches a bilayer wound dressing having different dissolution rates.  
Regarding claims 22-24, Tessmar further teaches that the adhesion barriers can be used as a drug delivery device. See [0028].  The alginate solution can comprise additives for medical treatment such as an antiseptic, an antibiotic, etc.  See [0032].  Nobuhara also teaches that drugs or biologically active agents can be added to the wound dressing.  See [0022].  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tessmar and Lee as applied to claims 1-7, 9-11, 15 and 22-24 as applied to claims 1-7, 9-11, 15 and 22 as above, and further in view of Schmidt et al. (US 20150320915 A1) (“Schmidt” hereunder). 
Tessmar fails to disclose whether the bi-layer film is pressed. 
Schmidt teaches an adhesion prevention hydrogel membrane comprising multi-layers comprising alginate and hyaluronate in each layer.  The reference teaches that at least one layer comprising crosslinked calcium alginate and optionally another layer can also comprise crosslinked calcium alginate.  See [0089-0093]. The reference teaches, “[c]ompression of the biopolymers into fiber-like structures reinforces the strength of the film while the porous network gives rise to elasticity.” See [0072].  
It would have been obvious to one of ordinary skill in the art before the time of the present invention to modify the teachings of Tessmar and applied pressure to the products of the combined teachings as motivated by Schmidt.  The skilled artisan would have been motivated to do so as and 2) Schmidt teaches that compression of the biopolymers into fiber-like structure reinforces the strength of the film.  Since both Tessmar and Schmidt are directed to hydrogel membrane comprising alginate for adhesion prevention in dressing surgical wounds, by combining the references the skilled artisan would have had a reasonable expectation of successfully producing alginate films with reinforced strength.

Response to Arguments
Applicant's arguments filed on January 28, 2021 have been fully considered but they are moot in view of new grounds rejections as indicated above.  

Conclusion
	Claims 1-7, 9-12, 15 and 22-24 are rejected.
	Claims 13, 14 and 17-21 remain withdrawn from consideration. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617